MEMORANDUM **
Balbinder Singh, a native and citizen of India, petitions for review of the decision *705of the Board of Immigration Appeals (BIA) affirming the denial by an immigration judge (IJ) of his asylum, withholding of removal and protection under the Convention Against Torture (CAT). We have jurisdiction under 8 U.S.C. § 1252, and deny the petition.
We review an adverse credibility finding under the substantial evidence standard and may reverse only if the evidence compels a contrary conclusion. See Singh v. Ashcroft, 367 F.3d 1139, 1143 (9th Cir.2004). Substantial evidence supports the IJ’s adverse credibility finding.1 Singh’s testimony was internally inconsistent with regard to dates and the sequence of events as well as details about his medical treatment. Singh’s testimony also differed from supporting affidavits he provided to the Court. These inconsistencies go to the heart of Singh’s claim and support the IJ’s adverse credibility finding. See Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir.2004).
In the absence of credible testimony, Singh did not establish eligibility for asylum, withholding of removal or CAT relief. See Farah v. Ashcroft, 348 F.3d 1153, 1156-57 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.


. Where the BIA adopts and affirms the decision of the IJ, we review the decision of the IJ as the final agency determination. See Smolniakova v. Gonzales, 422 F.3d 1037, 1044 (9th Cir.2005).